



Exhibit 10.21
        


MSG Networks Inc.


Policy Concerning Certain Matters Relating to Madison Square Garden Sports
Corp., Madison Square Garden Entertainment Corp. and AMC Networks Inc.,
Including Responsibilities of Overlapping Directors and Officers


A.
Certain Acknowledgements; Definitions.



MSG Networks Inc. (the “Corporation”) recognizes that (a) certain directors and
officers of the Corporation and its subsidiaries (the “Overlap Persons ”) have
served and may serve as directors, officers, employees and agents of Madison
Square Garden Sports Corp. (“MSG Sports”), Madison Square Garden Entertainment
Corp. (“MSG Entertainment”), AMC Networks Inc. (“AMC Networks”), and their
respective subsidiaries and successors (each of the foregoing, including its
subsidiaries and successors, is an “Other Entity”), (b) the Corporation and its
subsidiaries, directly or indirectly, may engage in the same, similar or related
lines of business as those engaged in by any Other Entity and other business
activities that overlap with or compete with those in which such Other Entity
may engage, (c) the Corporation or its subsidiaries may have an interest in the
same areas of business opportunity as an Other Entity, (d) the Corporation will
derive substantial benefits from the service as directors or officers of the
Corporation and its subsidiaries of Overlap Persons, and (e) it is in the best
interests of the Corporation that the rights of the Corporation, and the duties
of any Overlap Persons, be determined and delineated as provided in this Policy
in respect of any Potential Business Opportunities (as defined below) and in
respect of the agreements and transactions referred to herein. The provisions of
this Policy will, to the fullest extent permitted by law, regulate and define
the conduct of the business and affairs of the Corporation and its officers and
directors who are Overlap Persons in connection with any Potential Business
Opportunities and in connection with any agreements and transactions referred to
herein. Any person purchasing or otherwise acquiring any shares of capital stock
of the Corporation, or any interest therein, will be deemed to have notice of
and to have consented to the provisions of this Policy. References in this
Policy to “directors,” “officers,” “employees” and “agents” of any person will
be deemed to include those persons who hold similar positions or exercise
similar powers and authority with respect to any other entity that is a limited
liability company, partnership, joint venture or other non-corporate entity.


B.
Duties of Directors and Officers Regarding Potential Business Opportunities;
Renunciation of Interest in Potential Business Opportunities.



The Corporation hereby renounces, on behalf of itself and its subsidiaries, to
the fullest extent permitted by law, any interest or expectancy in any Potential
Business Opportunity that is not a Restricted Potential Business Opportunity. If
a director or officer of the Corporation who is an Overlap Person is presented
or offered, or otherwise acquires knowledge of, a potential transaction or
matter that may constitute or present a business opportunity for the Corporation
or any of its subsidiaries, in which the Corporation or any of its subsidiaries
could, but for the provisions of this Policy, have an interest or expectancy
(any such transaction or matter, and any such actual or potential business
opportunity, a “ Potential Business Opportunity ”), (i) such Overlap Person
will, to the fullest extent permitted by law, have no duty or obligation to
refrain from referring such Potential Business Opportunity to any Other Entity
and, if such Overlap Person refers such Potential Business Opportunity to an
Other Entity, such Overlap Person shall have no duty or obligation to refer such
Potential Business Opportunity to the Corporation or to any of its subsidiaries
or to give any notice to the Corporation or to any of its subsidiaries regarding
such Potential Business Opportunity (or any matter related thereto), (ii) if
such Overlap Person refers a Potential Business Opportunity to an Other Entity,
such Overlap Person, to the fullest extent permitted by law, will not be liable
to the Corporation as a director, officer, stockholder or otherwise, for any
failure to refer such Potential Business Opportunity to the Corporation, or for
referring such Potential Business Opportunity to any Other Entity, or for any
failure to give any notice to the Corporation regarding such Potential Business
Opportunity or any matter relating thereto; (iii) any Other Entity may
participate, engage or invest in any such Potential Business Opportunity
notwithstanding that such Potential Business Opportunity may have been referred
to such Other Entity by an Overlap Person, and (iv) if a director or officer who
is an Overlap Person refers a Potential Business Opportunity to an Other Entity,
then, as between the Corporation and/or its subsidiaries, on the one hand, and
such Other Entity, on the other hand, the Corporation and its subsidiaries shall
be deemed to have renounced any interest, expectancy or right in or to such
Potential Business Opportunity or to receive any income or proceeds derived
therefrom solely as a result of such Overlap Person having been presented or
offered, or otherwise acquiring knowledge of, such Potential Business
Opportunity, unless in each case referred to in clause (i), (ii), (iii) or (iv),
such Potential Business Opportunity satisfies all of the following conditions
(any Potential Business Opportunity that satisfies all of such conditions, a
“Restricted Potential Business Opportunity”): (A) such Potential Business
Opportunity was expressly presented or offered to the Overlap Person solely in
his or her capacity as a director or officer of the Corporation; (B) the Overlap
Person believed that the Corporation possessed, or would reasonably be expected
to be able to possess, the resources necessary to





--------------------------------------------------------------------------------





exploit such Potential Business Opportunity; and (C) such opportunity relates
exclusively to the business of owning and operating a regional professional
sports programming service that features the live carriage of games of teams
that compete in the National Hockey League, the National Basketball Association
or Major League Baseball and that is targeted to, and made available to,
multichannel video programming distributors in the New York, New Jersey and
Connecticut tri-state area; provided, that the Corporation or any of its
subsidiaries is directly engaged in such business at the time the Potential
Business Opportunity is presented or offered to the Overlap Person. In the event
the Corporation’s board of directors declines to pursue a Restricted Potential
Business Opportunity, Overlap Persons shall be free to refer such Restricted
Potential Business Opportunity to an Other Entity.


C.
Certain Agreements and Transactions Permitted.



No contract, agreement, arrangement or transaction (or any amendment,
modification or termination thereof) entered into between the Corporation and/or
any of its subsidiaries, on the one hand, and an Other Entity, on the other
hand, before the Corporation or AMC Networks ceased to be an indirect,
wholly-owned subsidiary of Cablevision Systems Corporation, before MSG Sports
ceased to be an indirect, wholly-owned subsidiary of the Corporation, or before
MSG Entertainment ceased to be a direct, wholly-owned subsidiary of MSG Sports,
shall be void or voidable or be considered unfair to the Corporation or any of
its subsidiaries solely because such Other Entity is a party thereto, or because
any directors, officers or employees of such Other Entity were present at or
participated in any meeting of the board of directors, or a committee thereof,
of the Corporation, or the board of directors, or committee thereof, of any
subsidiary of the Corporation, that authorized the contract, agreement,
arrangement or transaction (or any amendment, modification or termination
thereof), or because his, her or their votes were counted for such purpose. The
Corporation may from time to time enter into and perform, and cause or permit
any of its subsidiaries to enter into and perform, one or more contracts,
agreements, arrangements or transactions (or amendments, modifications or
supplements thereto) with an Other Entity. To the fullest extent permitted by
law, no such contract, agreement, arrangement or transaction (nor any such
amendments, modifications or supplements), nor the performance thereof by the
Corporation or any subsidiary of the Corporation or an Other Entity, shall be
considered contrary to any fiduciary duty owed to the Corporation (or to any
subsidiary of the Corporation, or to any stockholder of the Corporation or any
of its subsidiaries) by any director or officer of the Corporation (or by any
director or officer of any subsidiary of the Corporation) who is an Overlap
Person. To the fullest extent permitted by law, no director or officer of the
Corporation or any subsidiary of the Corporation who is an Overlap Person
thereof shall have or be under any fiduciary duty to the Corporation (or to any
subsidiary of the Corporation, or to any stockholder of the Corporation or any
of its subsidiaries) to refrain from acting on behalf of the Corporation, any
subsidiary of the Corporation or an Other Entity, in respect of any such
contract, agreement, arrangement or transaction or performing any such contract,
agreement, arrangement or transaction in accordance with its terms and each such
director or officer of the Corporation or any subsidiary of the Corporation who
is an Overlap Person shall be deemed to have acted in good faith and in a manner
such person reasonably believed to be in or not opposed to the best interests of
the Corporation and its subsidiaries, and shall be deemed not to have breached
his or her duties of loyalty to the Corporation or any of its subsidiaries or
any of their respective stockholders, and not to have derived an improper
personal benefit therefrom.


D.
Amendment of this Policy.



No alteration, amendment or repeal of, or adoption of any provision inconsistent
with, any provision of this Policy will have any effect upon (a) any agreement
between the Corporation or a subsidiary thereof and any Other Entity, that was
entered into before the time of such alteration, amendment or repeal or adoption
of any such inconsistent provision (the “Amendment Time”), or any transaction
entered into in connection with the performance of any such agreement, whether
such transaction is entered into before or after the Amendment Time, (b) any
transaction entered into between the Corporation or a subsidiary thereof and any
Other Entity, before the Amendment Time, (c) the allocation of any business
opportunity between the Corporation or any subsidiary thereof and any Other
Entity before the Amendment Time, or (d) any duty or obligation owed by any
director or officer of the Corporation or any subsidiary of the Corporation (or
the absence of any such duty or obligation) with respect to any Potential
Business Opportunity which such director or officer was offered, or of which
such director or officer otherwise became aware, before the Amendment Time
(regardless of whether any proceeding relating to any of the above is commenced
before or after the Amendment Time).







